DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 9,796,055 B2) in view of Shi et al. (US 2018/0306120 A1) and as evidenced by Applicant’s Admitted Prior Art (AAPA).
Claim 1:  Anderson et al. discloses a method of repairing a piston seal assembly that includes removing worn material (104 of Figure 3A) from a piston seal groove (98 of Figure 2) to generate a worked seal groove (as depicted in Figure 3D); applying a groove buildup member (112 of Figure 3C) to the worked seal groove; and disposing a seal member (94 of Figure 3D) proximate the groove buildup member.
	While Anderson et al. discloses a substantial portion of the limitations recited in claim 1, Anderson et al. fails to disclose that the worked seal groove in generated between a forward seal wall and an aft seal wall of the piston seal groove, wherein the forward seal wall and the aft seal wall extend radially from a case comprising the piston seal assembly.
	However Shi et al. teaches that piston seal assemblies are known in the art to include a piston seal groove (130,132) between a forward seal wall (126) and an aft seal wall (129) of the piston seal groove and wherein the forward seal wall and the aft seal wall extend radially from a case (122) comprising the piston seal assembly.  Further as evidenced by AAPA these types of seals are known to wear to the point of needing to be repaired (Para [0002]).
	Therefore it would have been obvious to one of ordinary skill in the art to repair the piston seal assembly of Shi et al. using the method of Andersen et al. because these types of piston seal assemblies are known in the art to wear and require repair.
Claim 2:  Anderson et al. further discloses securing the groove buildup member to the worked seal groove (Col. 4, Lines 30-44).
Claim 3:  Anderson et al. further discloses disposing the seal member within the groove buildup member (as depicted in Figure 3D).
Claim 4:  Anderson et al. further discloses that the groove buildup member is a guard type member (as depicted in Figure 3D the groove buildup member guards the seal member from contact with the case 90).
Claim 5:  Anderson et al. further discloses that the groove buildup member is an insert type member (Col. 4, Lines 35-38).
Claim 6:  Anderson et al. further discloses that the groove buildup member is a sectioned insert type member (Col. 4, Lines 47-50).
Claim 7:  Anderson et al. further discloses that the groove buildup member comprises 
circumferentially segmented sections (as depicted in Figure 4B).
Claim 8:  Anderson et al. further discloses that the groove buildup member is circumferentially continuous (as depicted in Figure 4A).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in light of the new grounds for rejection presented above as necessitated by applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726